Citation Nr: 1523452	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-22 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The appellant had verified active duty for training for 14 days in April 1975.  She was a member of the Reserve from April 1975 to March 1978.  She was apparently associated with an engineering outfit, her exact duties are not clear, nor is it clear how she was in the Reserve without a period of basic training.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. The appellant did not appear for a May 2015 Board videoconference hearing, and has not requested a rescheduled proceeding.  

This case consists primarily of documents within the Veterans Benefits Management System (VBMS). However, the supplemental Virtual VA electronic records system also contains dispositive information.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted, the only verified period of active training is in April 1975.  The nature of her duty needs to be clarified, and the record should include a discussion of how she was on duty without a period of basic training.  It is unclear whether she had a special skill that was desired, or under what other special conditions she may have enlisted.  This needs to be clarified, to include whether her duty period included any specific incidences of acoustic trauma.

The record before the Board also contains conflicting information concerning these issues.  There appears to be a July 2010 rating decision that grants the benefits at issue, and assigns a disability rating.  This rating is in Virtual VA.  There are positive opinions on file that appear to be based on the conclusion that the appellant had 3 years of active duty service.  It is not clear whether the appellant was ever notified of this action, and the record before the Board does not provide any information as to whether any benefits were paid.  A subsequent January 2011 rating denies the claims and makes no reference to the 2010 rating action.  If the action was not promulgated, the record should be clarified as to that point.  If it was and was subsequently determined to have been in error, that should be clarified in the record.  The appellant has made no mention of the document and does not appear to think that service connection has been granted.

Finally, it is not clear whether there may exist any service medical records.  It does not appear that a specific request has been made for any such records.  It should be determined whether any such records exist.

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant's service organization or other appropriate authority, and determine the nature of the appellant's enlistment, to include how or why she did not have any basic training.  If it is determined that she had basic training, that matter should be verified.

2. Attempt to obtain any service treatment records for the appellant.  If it is determined that no records are available, the attempts to obtain the records should be documented.

3. Determine whether the July 2010 rating action was ever promulgated, and if so whether it was subsequently rescinded or revised.  It should be determined whether any payments were ever made to the appellant, and that should be set out.

4. If indicated, following the development above, if additional examination and opinion as to etiology is indicated, such examination should be conducted.

5. Readjudicate the claims.  To the extent the benefits sought are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




